DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive.  Applicant argues that Sreenivasan does not teach the plurality of packets are sized relative to one another with a range of maximum packet size and a minimum packet size.  However, examiner disagrees.  Sreenivasan teaches dynamically updating packet size to avoid fragmentation of packets as described in Col. 6, lines 38-54.  The packets are sized relative to one another when the packet size is updated dynamically while staying within the range of minimum and maximum packet size.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 14, 17 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sreenivasan et al. (USPN 10,700,987).
Regarding claim 1, Sreenivasan teaches a method comprising: transmitting, by a client device to a host device, a plurality of packets via a network between the client device and the host device, the plurality of packets sized relative to one another within a range defined by a maximum packet size and a minimum packet size [Col. 6, lines 38-67, packets are communicated based on minimum and maximum packet size based on the result of transmitting a discovery packet]; receiving, by the client device, one or more responses from the host device, at least one response indicative of validity of a packet received at the host device [Col. 4, line 61 – Col. 5, line 23, determines if packets are received and verifies validity, packet size and other parameters for the packets being communicated]; adjusting, by the client device, a path 
Regarding claim 14, Sreenivasan teaches the minimum packet size is at least one of the minimum packet size supported by a client device network interface or a predetermined minimum possible packet size [Col. 6, lines 55-59].
Regarding claim 17, Sreenivasan teaches sizes of the plurality of packets are varied randomly for the transmission [Col. 6, lines 27-67].
Regarding claim 22, Sreenivasan teaches the PMTU is adjusted for a path in the network [Col. 6, lines 55-67].
Claim Rejections - 35 USC § 103
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sreenivasan et al. (USPN 10,700,987) in view of Wojcieszak et al. (USPN 10,616,743).
Regarding claim 13, Sreenivasan teaches a method as discussed in rejection of claim 1.
However, Sreenivasan does not teach the minimum packet size is larger than a previous packet that was validly received at the host device.
Wojcieszak teaches the minimum packet size is larger than a previous packet that was validly received at the host device [Col. 27, lines 3-8].
.

Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sreenivasan et al. (USPN 10,700,987) in view of Bentley et al. (USPN 11,032,161).
Regarding claim 15, Sreenivasan teaches a method as discussed in rejection of claim 1.
However, Sreenivasan does not teach the plurality of packets are transmitted in ascending order according to sizes of the plurality of packets.
Bentley teaches the plurality of packets are transmitted in ascending order according to sizes of the plurality of packets [Col. 15, lines 41-51].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send the packets in ascending order so that transmission can be sped up if performance criteria is met.
Regarding claim 16, Sreenivasan teaches a method as discussed in rejection of claim 1.
However, Sreenivasan does not teach the plurality of packets are transmitted in descending order according to sizes of the plurality of packets.
Bentley teaches the plurality of packets are transmitted in descending order according to sizes of the plurality of packets [Col. 16 line 66 – Col. 17, line 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit packet in descending order so that service performance data can be satisfied.
Allowable Subject Matter
Claims 2-12 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chandrahas B Patel/            Primary Examiner, Art Unit 2464